EXAMINER’S AMENDMENT 
Authorization for this examiner’s amendment was given in an interview with Michael Swope on May 18th, 2022.
The application has been amended as follows: 
1. An apparatus for polishing of an object to be polished using a polishing pad having a polishing surface, the apparatus comprising: 
	a polishing table for supporting the polishing pad, the polishing table being configured to be rotatable; 
	a substrate holding unit configured to hold an object to be polished and pressing the object to be polished against the polishing pad; and 
	a polishing-liquid removing unit configured to remove polishing liquid from the polishing surface, wherein 
	the polishing-liquid removing unit includes[[.]]:
		a rinse unit configured to jet cleaning liquid onto the polishing surface and 
		a sucking unit configured to suck the polishing liquid on the polishing surface onto which the cleaning liquid is jetted, 
	the rinse unit includes a cleaning space forming an internal space which is surrounded by a sidewall and opens to the polishing surface, in which internal space the cleaning liquid is jetted onto the polishing surface, and 
	the sidewall includes an opening section for opening the cleaning space toward a radial direction of an outer side of the polishing table, wherein the cleaning space is continuous to the opening section on the polishing surface, and the cleaning liquid, which is jetted on the polishing surface in the cleaning space, is discharged directly from the polishing surface in the cleaning space via the opening section, the sidewall is disposed on an upstream side and a downstream side in a rotating direction of the polishing table and on a center side of the polishing table so that the side wall surrounds the internal space on three sides, wherein the internal space laterally opens only at the opening section.

6. The apparatus according to claim 3, wherein the polishing-liquid removing unit has an arcuate shape.

10. A method for polishing an object to be polished by rotating a polishing table attached with a polishing pad and pressing the object to be polished against the polishing pad, the method comprising: 
	preparing a polishing-liquid removing unit including a rinse unit and a sucking unit, the rinse unit including a cleaning space as an internal space which is surrounded by a sidewall and opens to a polishing surface, in which internal space the cleaning liquid is jetted onto the polishing surface, the sidewall including an opening section for opening the cleaning space toward a radial direction outer side of the polishing table, the cleaning space being continuous to the opening section on the polishing surface, wherein the sidewall is disposed on an upstream side and a downstream side in a rotating direction of the polishing table and on a center side of the polishing table so that the side wall surrounds the internal space on three sides, wherein the internal space laterally opens only at the opening section; 
	jetting, with the rinse unit, cleaning liquid onto [[a]]the polishing surface of the polishing pad in the cleaning space; 
	discharging the cleaning liquid, which is jetted on the polishing surface in the cleaning space, directly from the polishing surface in the cleaning space via the opening section open to a radial direction outer side of the polishing table in the sidewall of the rinse unit; and 
	sucking, with the sucking unit, polishing liquid on the polishing surface onto which the cleaning liquid is jetted.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art contains many of the limitations of amended independent claims 1 and 10, but ultimately not in a form that anticipates or renders the claimed subject matter obvious. Specifically, the limitation:
“…the sidewall includes an opening section for opening the cleaning space toward a radial direction of an outer side of the polishing table…the cleaning liquid…is discharged directly from the polishing surface in the cleaning space via the opening section…[and] the side wall surrounds the internal space on three sides, wherein the internal space laterally opens only at the opening section.”

Huey (US 6283840) teaches a rinse chamber (60) comprising a space surrounded by sidewalls, but it lacks an opening section towards the outer side of the polishing table in a radial direction, instead suggesting that the whole chamber be raised to allow liquid to be removed.
Similarly, the art contains numerous teaching like Skrovan (US 5645682) and Jae et al. (US 6863770, "Jae") which teach chambers wherein liquid is removed centripetally (see, e.g. Skrovan fig. 3) or capable of being removed via an opening section in the outside (see, e.g. Jae fig. 2), but they do not "surround" the space, as Skrovan teaches a space that is open on top (see, e.g. Skrovan fig. 3) and Jae teaches a space that has walls on upstream and downstream sides, but no walls connecting them (see, e.g. Jae fig. 6). 
Butterfield et al. (US PGPub 2016/0114459, "Butterfield"), as described in previous actions, teaches a chamber that surrounds the chamber on all sides and has an opening towards the outer side of the polishing pad, but does not discharge the cleaning liquid "directly from the polishing surface in the cleaning space via the opening section" as described in amended claims 1 and 10. Butterfield teaches the removal of liquid from the surface, to a plenum, and from the plenum to a removal port on the outside edge (see e.g. Butterfield figs. 3a and 6a).
In short, the prior art contains teachings of fully enclosed rinse chambers, and removal of through an aperture of cleaning liquid off the outer radial edge of the pad, but not in a single reference, and not in a way that would have been obvious to combine.
Although it would be possible to combine the devices of Huey or Butterfield with the teachings from Jae and Skrovan to produce a rinse chamber incorporating every claimed element, doing so would not have been obvious to a person of ordinary skill. The mechanisms of operation of each device are sufficiently different that a combination to produce the claimed apparatus would result in a fundamental change in how the original device operated. Furthermore, each of the recited references was already used in the previous rejections as a secondary reference to Sun et al. (US 9375825), and any modification to produce the referenced chamber would also need to read on the remaining limitations, which would require even more of a mental leap from the person of ordinary skill. 
Finally, Park (KR 20070112647) appears to show a rinse chamber which is fully surrounded by sidewalls, and appears to have an aperture extending beyond the edge of the table that would be capable of removing liquid via a lower opening (see Park figs. 3 and 4). However, Park does not explicitly teach that this structure is present, and the rinse chamber of Park is for providing a conditioning fluid, not a cleaning fluid. So again, it does not teach all the elements of claims 1 and 10, does not clearly teach or suggest a structure capable of performing the claimed functional elements, and would therefore not be obvious to combine in a way that anticipated or rendered claims 1and 10 obvious.
Consequently, the prior art neither teaches every element of claims 1 and 10, nor would it have rendered the claimed elements obvious to a person having ordinary skill in the art at the time of the invention.
Because of this, claims 1 and 10 are allowed.
Claims 2-9 depend from claim 1 and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motojima et al. (JP 2013099828), Kosuge et al. (JP 2007168039), Butterfield et al. (US 9452506), Butterfield et al. (US PGPub 20160016283), Satake et al. (US 6012967), Torikoshi (US PGPub 20140213157), Ceng et al. (CN 106475896), Lin et al. (US 11094554), Lee et al. (US 10737366), Jae et al. (US PGPub 20050107012), Fujii et al. (US 6213852), Shinozaki (US PGPub 20190126430), (KR 20150011474), (KR 102121738), (KR 20070035282), Umemoto et al. (US 9409277), Boyd (US 6626743), Boyd (US 6899601), Manfredi (US 6284092), Kennedy et al. (US 6139406), Hempel, jr. (US 5893753), Diao et al. (US PGPub 20160167195), Motoshima et al. (US PGPub 20130023186), Motoshima et al. (KR 20130010844), Kosuge et al. (JP 2007000968), Inoue et al. (JP 2001237208), Brown (US 10058975), Brown (US PGPub 20170232572), Lee et al. (US 9498866), Lee et al. (US PGPub 20140273763), Chen (US 8920572), Borucki et al. (US 8845395), Mavliev et al. (US 7452264), Tung et al. (US 6679765), Li et al. (US 6669538), Li et al. (US PGPub 20020090896), Brigante et al. (US 6458020), Robinson et al. (US 6409577), Drill (US 6190236), Katagiri et al. (US 6099393), Varian et al. (US 5916010), Adams et al. (US 5755614), Kikuta et al. (US 5651725), Mitsuhashi et al. (US 5584749), Mullins et al. (US 5578529), Francesco (US 3379347), Tang et al. (US PGPub 20140323017), Kajiwara et al. (US PGPub 20050130566), Phan et al. (US PGPub 20040162007), Brunelli (US PGPub 20030104769), and Sevilla (US PGPub 20020115379) all teach relevant aspects of wafer polishing apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723